MEMORANDUM*
Plaintiffs-AppeUants Scott and Max Hulse appeal the district court’s summary judgment dismissal of their action alleging that the Secretary of Commerce (“Secretary”), through the National Marine Fisheries Service, violated the Magnuson-Stevens Fishery Conservation and Management Act (“Magnuson Act”), 16 U.S.C. §§ 1801 et seq., by approving a program to limit all fishermen’s access to the Alaska weather-vane scallop fishery by limiting the number of licenses and by restricting, on the basis of past participation in the fishery, the amount of fishing gear allowed on some of the fishing vessels.
We review the Secretary’s decision to promulgate regulations for reasonableness. Washington Crab Producers, Inc. v. Mosbacher, 924 F.2d 1438, 1441 (9th Cir.1990). We find that the Secretary did not act unreasonably in determining that the license limitation program amendment to the Fishery Management Plan proposed by the North Pacific Fishery Management Council complies with National Standards Two, Four and Five set forth in Section 301 of the Magnuson Act, 16 U.S.C. § 1851(a). We also find that the Secretary did not act unreasonably by finding that the license limitation program properly took into account regulatory factors as required by the Magnuson Act under 16 U.S.C. § 1853(b)(6).
Accordingly, we affirm the district court’s grant of summary judgment in favor of the Secretary.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.